 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SAVANAH McCULLOUGH,                                No. 2:19-CV-1739-TLN-DMC
12                       Plaintiff,
13            v.                                         ORDER
14    SHASTA COUNTY, et al.,
15                       Defendants.
16

17                  Plaintiff, who is proceeding with retained counsel, brings this civil action.

18   Pending before the court is plaintiff’s motion for leave to proceed in forma pauperis (ECF No. 2).

19   Plaintiff’s complaint, and service thereof by the United States Marshal if appropriate, will be

20   addressed separately. The Clerk of the Court shall not issue summons or set this matter for an

21   initial scheduling conference unless specifically directed by the court to do so.

22                  Plaintiff has submitted the affidavit required by 28 U.S.C. § 1915(a) showing that

23   plaintiff is unable to prepay fees and costs or give security therefor.

24   ///

25   ///

26   ///

27   ///

28   ///
                                                         1
 1                 Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion for leave to

 2   proceed in forma pauperis (ECF No. 2) is granted.

 3

 4   Dated: September 6, 2019
                                                         ____________________________________
 5                                                       DENNIS M. COTA
 6                                                       UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
